     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 1 of 24




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

MICHELE DAVIS, and VICTORIA BLASZAK, on behalf
 of themselves and all other employees similarly situated,
                                                                 REPORT
                                        Plaintiffs,                and
                    v.                                       RECOMMENDATION

2192 NIAGARA STREET, LLC, CLASSIC EVENTS AT                   15-CV-00429A(F)
THE LAFAYETTE, LLC, EVENTS AT THE FOUNDRY, LLC,
MOLLY FORD KOESSLER, WILLIAM KOESSLER, and
RIVERFRONT ON THE NIAGARA, LLC, doing business as
Acqua,
                                Defendants.
______________________________________________

APPEARANCES:               THOMAS & SOLOMON LLP
                           Attorneys for Plaintiffs
                           JESSICA LYNNE LUKASIEWICZ,
                           MICHAEL J. LINGLE,
                           PATRICK J. SOLOMON, and
                           SARAH E. CRESSMAN, of Counsel
                           693 East Avenue
                           Rochester, New York 14607

                           SCHRÖDER, JOSEPH & ASSOCIATES, LLP
                           Attorneys for Defendants
                           GINGER D. SCHRÖDER, and
                           LINDA H. JOSEPH, of Counsel
                           392 Pearl Street
                           Suite 301
                           Buffalo, New York 14202

                           SHAFER and ASSOCIATES, P.C.
                           Attorneys for Defendants
                           BRADLEY J. SHAFER, and
                           MATTHEW J. HOFFER, of Counsel
                           3800 Capitol City Boulevard
                           Suite 2
                           Lansing, Michigan 48906
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 2 of 24




                                      JURISDICTION

       This case was referred to the undersigned on December 30, 2015, by Honorable

Richard J. Arcara for all pretrial matters including preparation of a report and

recommendation on dispositive motions. The matter is presently before the court on

Defendants’ motion to dismiss Plaintiffs’ first claim for lack of subject matter jurisdiction

and to decline to exercise supplemental jurisdiction over Plaintiffs’ state law claims (Dkt.

95), filed March 10, 2020.



                                      BACKGROUND

       On May 12, 2015, Plaintiffs Michele Davis and Victoria Blaszak (together,

“Plaintiffs”), commenced this purported class action against Defendants 2192 Niagara

Street, LLC, Classic Events at the Lafayette, LLC, Classic Events at the Lafayette, LLC,

Events at the Foundry, LLC, Molly Ford Koessler, William Koessler, and Riverfront on

the Niagara, LLC, doing business as Acqua (together, “Defendants”), alleging that while

employed as hourly banquet servers at the various restaurants owned and/or operated

by Defendants, Plaintiff were deprived of wages, pay and tips in violation of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), and New

York Labor Law §§ 191 et seq. (“NYLL”), for which Plaintiffs seek monetary damages,

pre- and post-judgment interest, injunctive relief, and the costs of this action, including

reasonable attorneys’ fees. On November 3, 2015, Plaintiffs filed an amended

complaint as of right (Dkt. 18) (“Amended Complaint”), asserting six claims for relief

including illegal retention of gratuities in violation of NYLL § 196-d (“§ 196-d”), Amended

Complaint ¶¶ 125-29 (“First Claim” or “Gratuity Claim”); failure to properly calculate



                                              2
      Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 3 of 24




overtime rate of pay in violation of the FLSA, id. ¶¶ 130-32 (“Second Claim”); unpaid

overtime wages in violation of NYLL, id. ¶¶ 133-35 (“Third Claim”); unpaid overtime in

violation of the FLSA, id. ¶¶ 136-38 (“Fourth Claim”), spread of hours violations under

NYLL, id. ¶¶ 139-41 (“Fifth Claim”); and NYLL wage notice violations, id. ¶¶ 142-47

(“Sixth Claim”). On December 16, 2015, Plaintiff filed a motion for class certification

with regard to the First Claim (Dkt. 27) (“class certification motion”). Defendants’

answer to the Amended Complaint and exhibits (Dkts. 28 and 29), were filed December

17, 2015. An amended answer asserting affirmative defenses (Dkt. 43) (“Amended

Answer”), was filed on March 8, 2016.

        On January 25, 2016, Defendants moved to dismiss the First Claim for illegal

retention of gratuities in violation of § 196-d and the regulations promulgated thereunder

(Dkt. 33) (“motion to dismiss”). In a Report and Recommendation filed July 26, 2016

(Dkt. 50) (“July 26, 2016 R&R”), the undersigned recommended the motion to dismiss

be denied. On August 8, 2016, Plaintiff moved for reconsideration (Dkt. 51) (“motion for

reconsideration”), and also filed objections to the July 26, 2016 R&R (Dkt. 52). In a

Decision and Order filed October 20, 2016, the undersigned denied the motion for

reconsideration (Dkt. 59) (“October 20, 2016 D&O”), to which Defendants filed

objections on November 4, 2016 (Dkt. 61). In a Decision and Order filed January 2,

2019 (Dkt. 90) (“January 2, 2019 D&O”), District Judge Richard J. Arcara adopted the

July 26, 2016 R&R, and recommitted the matter to the undersigned for further pretrial

proceedings. 1



1As recounted by Plaintiffs, Plaintiffs’ Discovery Plan (Dkt. 92), at 1-2, filed February 21, 2020, to date,
Plaintiffs’ class certification motion is not fully briefed at the request of the parties pending resolution of
objections Defendants filed with regard to the July 26, 2016 R&R and, after the January 2, 2019 D&O in

                                                        3
      Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 4 of 24




        On April 9, 2020, Defendants filed the instant motion (Dkt. 95) (“Defendants’

Motion”), asserting Plaintiffs’ First Claim should be dismissed for lack of subject matter

jurisdiction, as well as for the court to decline to exercise supplemental jurisdiction over

Plaintiffs’ First, Fifth and Sixth Claims. Defendants’ Motion is supported by the attached

Defendants’ Memorandum of Law in Support of Motion to Dismiss for Lack of Subject

Matter Jurisdiction (Dkt. 95-1) (“Defendants’ Memorandum”), and an appendix of

exhibits (Dkt. 95-2) (“Defendants’ Exh(s). __”). On May 22, 2020, Plaintiffs filed

Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to Dismiss (Dkt. 98)

(“Plaintiffs’ Response”). On June 8, 2020, Defendants filed Defendants’ Reply

Memorandum of Law in Support of Motion to Dismiss for Lack of Subject Matter

Jurisdiction (Dkt. 99) (“Defendants’ Reply”). Oral argument was deemed unnecessary.

        Based on the following, Defendants’ motion should be DENIED.



                                               FACTS 2

        Plaintiffs Michele Davis (“Davis”), and Victoria Blaszak (“Blaszak”) (together,

“Plaintiffs”), formerly worked for Defendants as banquet servers at Acqua Restaurants &

Banquets (“Acqua”), Marquis de Lafayette by Acqua Catering & Banquets (“Lafayette”),

and Foundry Hotel & Banquet (“Foundry”) (together, “the Restaurants”), in the Buffalo,

New York area. The Restaurants are regularly engaged in the business of hosting

banquets and catering private events such as weddings, bridal showers, and corporate

bookings (“banquets”). Both Davis and Blaszak were non-exempt hourly employees



which Judge Arcara adopted the July 26, 2016 R&R, resolution of the instant motion to dismiss for lack of
subject matter jurisdiction.
2 Taken from the pleadings and motion papers filed in this action.


                                                    4
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 5 of 24




hired by Defendants at the hourly rate of $ 11 and worked as banquet servers with

Davis also working as a banquet captain.

      It is undisputed that added to each of the Restaurants’ banquet customer’s bill

was a mandatory service charge (“mandatory charge”), calculated as 20% of the total

bill for all food and beverages to be provided at the specific banquet and denominated

on each banquet customer’s invoice as a “Service Charge,” “Ceremony Set Up” charge,

or “Event Production Fee.” Monies collected pursuant to the mandatory charges were

not shared with the banquet servers or captains, but were retained by Defendants, and

most banquet customers’ invoices included a line showing “$0.00” for “Gratuity.”

      Under the First Claim, i.e., the Gratuity Claim, Plaintiffs allege Defendants failed

to properly disclose to their banquet customers that the mandatory charges were not

gratuities and thus would not be shared with the banquet servers and captains and,

under New York law, the failure to so disclose the nature of the mandatory charges

required Defendants to treat the mandatory charges as gratuities and distribute the

mandatory charges to the hourly banquet workers. Plaintiffs further allege that their

portion of the mandatory charges should have been included in calculating the hourly

pay rates when determining the amount of overtime earned by a banquet server or

captain who worked in excess of 40 hours per week in violation of federal law (“Second

Claim”), resulting in an underpayment of overtime wages in violation of New York law

(“Third Claim”), and federal law (“Fourth Claim”). Plaintiffs further claim Defendants

violated New York law by failing to pay them one additional hour of their base pay as

required when Plaintiffs worked in excess of 10 hours in a single day (“Fifth Claim”), or




                                            5
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 6 of 24




to provide proper notice of their hourly wage rates by including in the rate the respective

portion of the mandatory charges (“Sixth Claim”).



                                       DISCUSSION

1.     Law Relevant to Claims

       To assist the reader, prior to addressing the parties’ arguments regarding

Defendants’ Motion, the court first reviews the relevant law pertaining to Plaintiffs’

claims. The mandatory service charge at issue in this action is calculated as 20% of the

cost of the food and beverage to be provided at each banquet, is subject to sales tax,

and is listed on each customer invoice as a “Service Charge,” an “Event Production

Fee,” or a “Ceremony Set Up” charge, with each invoice also showing an amount of

“$ 0.00” for “Gratuity.” See Amended Answer Exh. A (Dkts. 28-1 through 28-8 and 29-1

through 29-10). It is the money collected from customers as mandatory charges that

Plaintiffs maintain under the First Claim should have been passed on to them as

gratuities under § 196-d and the regulations promulgated thereunder, including 12

N.Y.C.R.R. 146-2.18 (“Reg. 146-2.18”), and 146-2.19 (“Reg. 146-2.19”), and also

should have been included in calculating Plaintiffs’ base hourly pay rate which would

result in an increased overtime hourly rate when calculated as 1 ½ times an employee’s

base hourly rate. Should the mandatory charges be held to constitute gratuities, the

amounts collected as mandatory charges would be apportioned to each affected

employee based on the amount of time each employee worked at each event for which

mandatory charges were collected.




                                              6
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 7 of 24




      “By its plain terms, § 196-d bars employers from requiring tipped employees to

share tips with employees who do not perform direct customer service – i.e., employees

who are not ‘busboy[s] or similar employee[s]’ and employees who are managers or

‘agent[s]’ of the employer.” Shahriar v. Smith & Wollensky Restaurant Group, Inc., 659

F.3d 234, 245 (2d Cir. 2011) (“Shahriar”) (quoting Chan v. Triple 8 Palace, Inc., 2006

WL 851749, at * 16 (S.D.N.Y. Mar. 31, 2006)). Previously, courts routinely held that

service charges similar to the 20 % mandatory charge Defendants collect from each

banquet customer were not gratuities regardless of whether the fees were shared with

hourly food service employees, but in 2008, the New York Court of Appeals announced

that whether a mandatory charge or service fee “is purported to be a gratuity should be

weighed against the expectation of the reasonable customer as this standard is

consistent with Labor Law § 196-d,” Samiento v. World Yacht Inc., 883 N.E.2d 990,

994-95 (N.Y. 2008), and held on a motion to dismiss for failure to state a claim that

mandatory charges can be considered gratuities under § 196-d “when it is shown that

employers represented or allowed their customers to believe that the charges were in

fact gratuities for their employees. An employer cannot be allowed to retain these

monies [gratuities].” Id. at 996 (bracketed material added). Although the Court of

Appeals found only that the facts as alleged by the Samiento plaintiffs were sufficient to

state a claim under § 196-d, and not whether a violation of § 196-d had actually

occurred, subsequent to Samiento, the New York Department of Labor (“DOL”),

promulgated Reg. § 146-2.18, establishing that in circumstances similar to those at

issue in Samiento, as well as in the instant case, there is a “rebuttable presumption that

any charge in addition to charges for food, beverage, lodging, and other specified



                                            7
      Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 8 of 24




materials or services, including but not limited to any charge for ‘service’ or ‘food

service,’ is a charge purported to be a gratuity,” 12 N.Y.C.R.R. § 146-2.18(b), which

“must be distributed in full as gratuities to the service employees or food service

workers who provided the service.” 12 N.Y.C.R.R. § 146-2.18(a). The DOL further

promulgated Reg. 146-2.19, specifying that “[t]he employer has the burden of

demonstrating, by clear and convincing evidence, that the notification was sufficient to

ensure that a reasonable customer would understand that such charge was not

purported to be a gratuity.” 12 N.Y.C.R.R. 146-2.19(b). Specifically,

        Adequate notification shall include a statement in the contract or agreement with
        the customer, and on any menu and bill listing prices, that the administrative
        charge is for administration of the banquet, special functions, or package deal, is
        not purported to be a gratuity, and will not be distributed as gratuities to the
        employees who provided service to the guests. The statements shall use
        ordinary language readily understood and shall appear in a font size similar to
        surrounding text, but no smaller than a 12-point font.

12 N.Y.C.R.R. 146-2.19(c). 3

The DOL thus provided detailed information as to how to avoid having a mandatory

service charge collected on a banquet bill construed as a gratuity that must be

distributed to banquet servers. Further, under New York law, applicable to Plaintiffs’

state Gratuity Claim, the DOL’s “interpretation of a statute it is charged with enforcing is

entitled to deference. The construction given statutes and regulations by the agency

responsible for their administration, ‘if not irrational or unreasonable,’ should be upheld.”

Samiento, 883 N.E.2d at 995 (quoting Matter of Chesterfield Assoc. v. New York State

Dept. of Labor, 830 N.E.2d 287, 292 (N.Y. 2005) (further citation omitted)).

3
 Although it is undisputed that none of the invoices contains any statement under Reg. 146-2.19(c)
specifying that such charge is “not purported to be a gratuity, and will not be distributed as gratuities to
the employees who provided service to the guests,” Defendants’ compliance with the applicable
regulations is not at issue on the instant motion.


                                                       8
      Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 9 of 24




        In the instant case, Defendants maintain that the manner in which the mandatory

charges are disclosed on the invoices, i.e., as a “Service Charge,” an “Event Production

Fee,” or a “Ceremony Set-Up” charge, is in compliance with Reg. 146-2.19’s

requirement that “adequate notification” of the nature of the charge “shall include a

statement in the contract or agreement with the customer, and on any menu and bill

listing prices, that the administrative charge is for administration of the banquet, special

function, or package deal, is not purported to be a gratuity, and will not be distributed as

gratuities to the employees who provided service to the guests.” 12 N.Y.C.R.R. § 146-

2.19(b). This is significant in light of the rebuttable presumption under Reg. 146-2.18

“that any charge in addition to charges for food, beverage, lodging, and other specified

materials or services, including but not limited to any charge for ‘service’ or ‘food

service’ is a charge purported to be a gratuity,” 12 N.Y.C.R.R. 146-2.19(b) (italics

added), which, under § 196-d, Defendants are forbidden to retain but must, in

accordance with § 196-d, distribute, in full, to the employees.

        In their earlier motion to dismiss the Gratuity Claim for failure to state a claim

(Dkt. 33), 4 Defendants argued the mandatory charges could not be construed as

gratuities under either applicable federal tax law, federal labor law, or state tax law. In

denying Defendants’ motion to dismiss the Gratuity Claim, this court rejected

Defendants’ argument that the Gratuity Claim was preempted by federal law based on

either an actual conflict with federal law or because it is impossible for Defendants to

comply with both federal and state law. See Davis v. 2192 Niagara Street, LLC, 2016

WL 8969124, at ** 6-10 (W.D.N.Y. July 26, 2016), reconsideration denied, 2016 WL

4Defendants’ motion to dismiss sought dismissal of only the First Claim, i.e., the Gratuity Claim, alleging
Defendants unlawfully retained monies collected from Defendants’ customers pursuant to the mandatory
service charge appearing on each customer’s invoice.

                                                     9
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 10 of 24




6122450 (W.D.N.Y. Oct. 20, 2016), report and recommendation adopted, 351

F.Supp.3d 394 (W.D.N.Y. 2019).




2.     Subject Matter Jurisdiction

       Defendants now move pursuant to 28 U.S.C. § 1367(a) (“§ 1367(a)”) to dismiss

for lack of subject matter jurisdiction asserting the First Claim, i.e., the Gratuity Claim,

asserted pursuant to New York Labor Law §§ 191 et seq., (“NYLL”), specifically, §

196(d), that Defendants unlawfully retained the monies collected as mandatory charges

despite failing to properly disclose to banquet customers that the mandatory charges

were not gratuities that would be shared with the hourly employees, does not arise out

of the same case or controversy as the federal claims pertaining to hourly overtime

wages asserted pursuant to the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. §§ 201 et seq. (“FLSA”), over which this court has original jurisdiction, i.e.,

federal question. Defendants further move for a court order pursuant to 28 U.S.C. §

1367(c) (“§ 1367(c)”) declining to exercise supplemental jurisdiction over three of the

four state law claims, including the First, Fifth, and Sixth. 5 Insofar as Defendants move

for dismissal of the First claim under both § 1367(a) and § 1367(c), the arguments are

considered as alternatives.

       The district court’s exercise of supplemental jurisdiction is pursuant to 28 U.S.C.

§ 1367 (“§ 1367”). As relevant here, subsection (a) of § 1367 provides

       Except as provided in subsections (b) and (c) or as expressly provided by
       Federal statute, in any civil action of which the district courts have original

5Defendants do not move with regard to the Third Claim asserting Defendants violated NYLL by failing to
pay overtime wages at rates of at least 1 ½ times the base hourly rates.

                                                  10
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 11 of 24




       jurisdiction, the district courts shall have supplemental jurisdiction over all other
       claims that are so related to claims in the action within such original jurisdiction
       that they form part of the same case or controversy under Article III of the United
       States Constitution . . . .

28 U.S.C. § 1367(a).

In the context of § 1367(a), “claims ‘form part of the same case or controversy’ when

they ‘derive from a common nucleus of operative fact.’” Shahriar v. Smith & Wollensky

Restaurant Group, Inc., 659 F.3d 234, 245 (2d Cir. 2011) (“Shahriar”) (quoting

Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004)). Once

§ 1367(a) is satisfied, “‘the discretion to decline supplemental jurisdiction is available

only if founded upon an enumerated category of subsection § 1367(c).” Id. (quoting

Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442, 448 (2d Cir.

1998). Further,

       where at least one of the subsection 1367(c) factors is applicable, a district court
       should not decline to exercise supplemental jurisdiction unless it also determines
       that doing so would not promote the values articulated in [United Mine Workers
       of America v.] Gibbs, [383 U.S. 725, 726 (1966)]: economy, convenience,
       fairness, and comity.

Id. (quoting Jones v. Ford Motor Credit Co., 358 F.3d 205, 214 (2d Cir. 2004)).

       A.     28 U.S.C. § 1367(a) - Same Case or Controversy

       In support of the instant motion, Defendants argue that because the Gratuity

Claim turns on the court’s construction of Defendants’ catering contracts and banquet

event order forms, i.e., whether the 20% mandatory charge qualifies as a non-gratuity,

the Gratuity Claim does not arise from the same case or controversy as the federal

claims over which this court has original jurisdiction alleging unpaid overtime wages that

are based on the hours Plaintiffs reportedly worked. Defendants’ Memorandum at 6-12.

Defendants also argue the Second Claim alleging the claimed violation of § 196-d

                                             11
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 12 of 24




resulted in Plaintiff’s overtime pay being undercalculated is “futile” because each

Plaintiff was paid an hourly wage in excess of the applicable minimum wage such that

no “tip credit” is included in calculating the hourly overtime wage rate and further

demonstrating the Gratuity Claim and the Second Claim do not arise from the same

case or controversy. Id. In opposition, Plaintiffs argue supplemental jurisdiction over

Plaintiff’s Gratuity Claim is proper under § 1367(a) because both the Gratuity Claim and

Plaintiff’s federal claims arise from Defendants’ compensation policies and practices

such that Plaintiffs would be expected to try them in one proceeding, Plaintiff’s

Response at 3-8, and that Defendants need not avail themselves of the so-called “tip

credit” for there to be sufficient overlap between claims under New York Labor Law and

the FLSA to try all claims in one action. Id. at 9-10. In further support of dismissal of

the Gratuity Claim, Defendants maintain Plaintiffs, despite citing to numerous cases that

addressed both NYLL and FLSA claims, Plaintiffs have failed to identify a single case

where the issue of supplemental jurisdiction was addressed, asserting where, as here,

the “sole connecting thread” between the state and federal claims is the employment

relationship, supplemental jurisdiction does not exist. Defendants’ Reply at 3-9 & n. 3,

There is no merit to Defendants’ argument that Plaintiffs are relying on the employment

relationship as providing the “sole connecting thread” between the state and federal

claims such that the state and federal claims do not arise from the same case or

controversy.

       The court first addresses Defendants’ argument that Plaintiffs’ arguments

asserted in support of Plaintiffs’ pending motion seeking class certification of the

Gratuity Claim constitute an admission that this case is not predicated on a violation of



                                             12
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 13 of 24




overtime laws under the FLSA, which is the subject of the federal claims over which this

court has original jurisdiction, but on an alleged failure to distribute the mandatory

charges to hourly employees as gratuities in accordance with § 196-d. Defendants’

Memorandum at 2-3 (citing Plaintiffs’ Memorandum of Law in Support of Class

Certification (Dkt. 27-1) (“Plaintiffs’ Class Certification Memorandum”), at 1-2). For

example, in support of their class certification motion, Plaintiffs state, inter alia, “[t]he

core question in this case is whether defendant’s [sic] policy of retaining mandatory

charges added to customer bills when it failed to ensure that the customers understood

the charges were for administrative purposes and not gratuities which impacted all

hourly banquet service employees the same, violates the NYLL. . . . The claim arises

from defendants’ uniform policy of retaining gratuities.” Plaintiffs’ Class Certification

Memorandum at 1-2. Such statements, according to Defendants, establishes the

Gratuity Claim is factually and legally distinct from the Second and Fourth Claims

asserting violations of overtime pay under the FLSA, and the only claim over which this

court has original subject matter jurisdiction such that the Gratuity Claim and federal

claims do not arise from a common nucleus of operative fact and the court cannot

exercise supplemental jurisdiction over the Gratuity Claim. Defendants’ Memorandum

at 2-4, 7-8. Defendants concede, however, Defendants’ Memorandum at 2-3, these

statements were made by Plaintiffs in support of requesting class certification only for

the Gratuity Claim. As Plaintiffs argue in opposition, Plaintiffs’ Response at 2, because

Plaintiffs’ class certification motion is concerned only with the Gratuity Claim, the

arguments Plaintiffs’ advance in support of such motion also deal only with the Gratuity

Claim such that the class certification motion arguments have no bearing on



                                               13
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 14 of 24




supplemental jurisdiction over this claim. Accordingly, there is no merit to this

argument.

       Also without merit is Defendants’ argument, Defendants’ Reply at 4-6, that the

numerous cases on which Plaintiff rely in support of supplemental jurisdiction in actions

where claims involving service fees are asserted under both NYLL and the FLSA cannot

be considered as legal precedent on the instant motion because in such cases the

defendants overlooked the subject matter jurisdiction defense as did Defendants at the

outset in the instant case, and in the remaining cases no service fee was at issue. Id. at

6-7. Rather, as the Second Circuit has instructed, both NYLL and the FLSA provide

minimum wage and hours standards to protect workers. Shahriar, 659 F.3d at 243.

Accordingly, alleged “[v]ictims of wage and hour violations therefore often have parallel

claims under both the FLSA and the New York Labor Law . . . .” Id. Further, claims

pursuant to NYLL and the FLSA are considered to “clearly derive from such a common

nucleus of operative facts since they arise out of the same compensation policies and

practices of [Defendants].” Id. at 245. Here, it cannot be argued that Plaintiff’s Gratuity

Claim challenging Defendants’ retention of the mandatory charges as in violation of §

196-d, the Second and Fourth Claims asserting violations of overtime pay requirements

under the FLSA, and the Third, Fifth and Sixth Claims asserting wage violations of

various New York Labor Law provisions arise out of anything other than Defendants’

compensation policies and practices. In contrast, where overtime, spread of hours, and

wage notice claims were asserted under the FLSA and NYLL in the same action

asserting employment discrimination and retaliation claims based on age under New

York law, the single FLSA overtime claim supporting the court’s subject matter



                                            14
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 15 of 24




jurisdiction, hinged solely on the number of hours worked and the compensation

received and was determined to “involve vastly different and unrelated factual issues”

than the discrimination and retaliation claims and “the employment relationship itself is

insufficient to create a ‘common nucleus of operative fact’ between an FLSA claim and

a state law, non-wage claim.” Figurowski v. Marbil Investors, LLC, 2015 WL 4000500,

at ** 2-3 (E.D.N.Y. July 1, 2015) (underlining added). Here, all of Plaintiffs’ claims are

wage related.

        Defendants note that because each Plaintiff was paid more than the minimum

wage, Plaintiff’s Second Claim alleging Defendant failed to include tips in calculating

hourly overtime wage rates is without merit. Id. at 7 n. 2. Defendants thus assert that

because Plaintiffs are paid in excess of minimum wage, Defendants do not avail

themselves of the so-called “tip credit” such that Plaintiff’s Second Claim asserting

Plaintiff’s hourly overtime wage rate was undercalculated is futile and cannot be

considered as intertwined with Plaintiffs’ Gratuity Claim so as to support a finding of a

common nucleus of operative facts between the Gratuity Claim and the FLSA claims. 6

Defendants’ Memorandum at 4-6, 9-11. To assist in understanding Defendants’

contention, an explanation of the tip credit follows.

        Although both the FSLA and NYLL require employers pay their employees a

minimum hourly wage, 29 U.S.C. § 206(a); N.Y. Lab. Law § 652, under both the FSLA

and NYLL, an employer is permitted to pay a “tipped employee”7 an hourly cash wage



6 The court notes Defendants have not moved pursuant to Fed.R.Civ.P. 12(b)(6) to dismiss the Second

Claim for failure to state a claim
7 Under the FLSA, a “tipped employee” is one “engaged in an occupation in which he customarily and

regularly receives more than $ 30 a month in tips.” 29 U.S.C. § 203(t). Similarly, NYLL defines a “tipped
employee” as “a service employee or food service worker [who] receives enough tips” to at least equal
the statutory minimum wage. 12 N.Y.C.R.R. § 146-1.3.

                                                   15
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 16 of 24




below the statutory minimum wage so long as the base wage and the employee’s tips,

added together and divided by the number of hours worked, is at least equivalent to the

minimum wage. 29 U.S.C. §§ 203(m), 206(a)(1); 12 N.Y.C.R.R. § 146-1.3(b); Shahriar,

659 F.3d at 239-40. The allowance against the minimum cash wage is referred to as a

“tip credit.” Id. Where, however, an employer avails itself of the tip credit, the employer

must add the amount of the tip credit, i.e., the difference between the prevailing

minimum hourly wage and the hourly wage paid employees, when calculating the hourly

rate that serves as the basis for overtime wages. 29 C.F.R. § 531.60. If the hourly rate

is not increased to the minimum hourly rate as required, the resulting overtime hourly

rate calculated as 1 ½ time the hourly rate will be lower than required. Where, however,

the employer does not avail itself of the tip credit, but pays employees at least the

relevant minimum hourly rate, the same hourly rate is the base hourly rate upon which

the 1 ½ time overtime hourly rate is calculated. 29 C.F.R. § 531.60.

       In the instant case, Defendants argue that because each Plaintiff was paid in

excess of the relevant minimum hourly wage, there is no merit to Plaintiff’s Second

Claim asserting underpayment of overtime wages based on Defendants’ failure to

include a portion of the mandatory charges in each employee’s overtime hourly rate

calculation further demonstrating that the Gratuity Claim does not arise from a common

nucleus of operative facts as the federal overtime claims. Defendants’ Memorandum at

9-11. Defendants’ argument on this point, however, ignores the fact that both the

Gratuity Claim and the FLSA overtime claims arise from Defendants’ “compensation

policies and practices.” Shahriar, 659 F.3d at 245. See also Treglia v. Town of

Manlius, 313 F.3d 713, 723 (2d Cir. 2002) (exercise of supplemental jurisdiction was



                                            16
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 17 of 24




proper where plaintiff’s state and federal claims arose ‘out of approximately the same

set of events”). In particular, as whether Plaintiffs were entitled to receive the

mandatory charges as gratuities for calculating Plaintiffs’ overtime pay, in addition to

their hourly wage, turns on the terms of the banquet contracts at issue, the key fact

common to both federal and state claims, Defendants’ argument falls on its own

weight. 8 Accordingly, Defendants’ assertion that their failure to avail themselves of the

tip credit in compensating their employees does not deprive this court of supplemental

jurisdiction over the Gratuity Claim.

        B.        28 U.S.C. § 1367(c) – Declining to Exercise Supplemental Jurisdiction

        Although there may be supplemental jurisdiction over a state claim that the court

determines “derive[d] from a common nucleus of operative fact” as a federal claim over

which the district court has original jurisdiction, such that the state claim and federal

claim “form part of the same case or controversy,” Briarpatch Ltd., L.P., 373 F,3d at

308, the district court may nevertheless decline to exercise such supplemental

jurisdiction if

        (1) the claim raises a novel or complex issue of State law,
        (2) the claim substantially predominates over the claim or claims over which the
        district court has original jurisdiction,
        (3) the district court has dismissed all claims over which it has original
        jurisdiction, or
        (4) in exceptional circumstances, there are other compelling reasons for declining
        jurisdiction.

28 U.S.C. § 1367(c).

Declining to exercise supplemental jurisdiction is within the district court’s discretion.

Gibbs, 383 U.S. at 726 (“Subsection (c) of § 1367 ‘confirms the discretionary nature of


8 Absent a motion to dismiss the federal overtime claims for failure to state a claim, Plaintiffs’ assertion
that the federal claims do not overlap is without merit.

                                                      17
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 18 of 24




supplemental jurisdiction by enumerating the circumstances in which district courts can

refuse its exercise.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156,

173 (1997))). See also Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003)

(“In providing that a district court ‘may’ decline to exercise such jurisdiction, [section

1367(c)] is permissive rather than mandatory.”) (citing Marcus v. AT&T Corp., 138 F.3d

46, 57 (2d Cir. 1998)). In the instant case, having decided Plaintiff’s First Claim forms

part of the same case or controversy as Plaintiff’s federal claims, and with Defendants

essentially conceding the Fifth and Sixth Claims also form part of the same case or

controversy as Plaintiff’s federal claims, the court proceeds to consider whether one or

more of § 1367(c)’s factors applies and, if so, whether declining to exercise

supplemental jurisdiction over such claims promotes the values articulated in Gibbs.

Jones, 358 F.3d at 214.

              1.     § 1367(c)(1) – Novel or Complex Issue of State Law

       Defendants urge the court to decline pursuant to § 1367(c)(1) to exercise

supplemental jurisdiction over the First Claim which Defendants maintain raises novel or

complex issues of New York law. Defendants’ Memorandum at 12-14. As Plaintiffs

observe, Plaintiffs’ Response at 11-12, although Defendants request the court refrain

under § 1367(c)(1) from exercising supplemental jurisdiction over the First, Fifth and

Sixth Claims, Defendants offer substantive argument on this point only with regard to

the First, i.e., Gratuity, claim. Toward that end, Defendants maintain the Gratuity Claim

presents a novel issue regarding an asserted conflict between treatment of the

mandatory charges under New York tax laws and the DOL’s regulations issued with

respect to NYLL § 106-a. Defendants’ Memorandum at 12-13. In support of this



                                              18
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 19 of 24




argument, Defendants rely on Samiento, 883 N.E.2d 990, for the proposition that

because the mandatory charges are counted as revenue for sales tax purposes, the

charges should not be considered as gratuities. Id. at 13 (citing Samiento, 883 N.E.2d

at 995-96). A plain reading of Samiento, however, establishes it does not support

Defendants’ argument.

       Specifically, in Samiento, the Court of Appeals observed the trial court should

have considered the plaintiff’s evidence demonstrating that the charges were gratuities,

rather than fees treated as revenue subject to taxes. Samiento, 883 N.E.2d at 995.

Moreover, the Court of Appeals was clear that the DOL’s opinion letters support finding

a mandatory charge can be considered a gratuity that must be shared with employees if

not properly disclosed to customers otherwise. Id. The similarity of the issues before

the Court of Appeals in Samiento, and the issues before the court in the instant action

demonstrate the Gratuity Claim does not present a novel or complex issue of state law.

       As such, there is no merit to Defendants’ argument that this court should, in the

exercise of its discretion, refrain from exercising supplemental jurisdiction over the First,

Fifth, and Sixth Claims based on the presentation of a novel or complex question of

state law.

              2.     § 1367(c)(2) – Substantially Predominates

       Pursuant to 28 U.S.C. § 1367(c)(2), the district court has discretion whether to

exercise supplemental jurisdiction over a state claim that “substantially predominates”

over a federal claim. Here, Defendants urge the court, in its discretion, to refrain

pursuant to § 1367(c)(2) from exercising supplemental jurisdiction over the Gratuity

Claim as well as the Fifth and Sixth state law claims because the Gratuity Claim



                                             19
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 20 of 24




substantially predominates over the federal claims. Defendants’ Memorandum at 14-

15. According to Defendants, Plaintiffs’ argument in support of their motion for class

certification of the Gratuity Claim that whether Defendants unlawfully retained the

mandatory charges instead of distributing such funds to Plaintiffs as tips is the “core

question” in this action establishes the proper construction of the mandatory charge

predominates over the federal claims asserting violations of overtime, the resolution of

which will turn on time records, id., and Plaintiffs’ overtime claims have little, if any,

monetary value because Plaintiffs’ were already paid hourly rates in excess of the

applicable minimum wage such that the hourly overtime rate need not be increased to

reflect of addition of any gratuities should the mandatory charges be construed as such.

Id. In opposition, Plaintiffs assert that whether a claim has much monetary value is

irrelevant to whether a state law claim predominates over federal claims, Plaintiffs’

Response at 14, and Plaintiffs’ statements in support of their pending motion for class

certification of only the Gratuity Claim, should not be misconstrued in connection with

the instant motion. Id. at 14-15.

       Insofar as Defendants maintain the predomination of the First, Fifth, and Sixth

Claims over Plaintiffs’ overtime claims, which are asserted pursuant to both federal and

state law, is demonstrated by the fact that the overtime claims are of relatively little

monetary value, Defendants’ Memorandum at 15, the Second Circuit has rejected this

argument. See Shahriar, 659 F.3d at 246-47 (“Although the number of claimants and

amount of potential damages in the [state law] claim may have been higher . . .

‘[p]redomination under section 1367(c)(2) relates to the type of claim and here the state

law claims essentially replicate the FLSA claims – they plainly do not predominate.’”



                                              20
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 21 of 24




(quoting Wang v. Chinese Daily News, Inc., 623 F.3d 743, 761-62 (9th Cir. 2010) (italics

and bracketed material in original), vacated on other grounds, 565 U.S. 801 (2011)).

Any perceived disparity in likely damages thus is irrelevant to the court’s exercise of

discretion over the First, Fifth, and Sixth Claims under New York law and, accordingly,

the argument on this point fails.

        Further, Defendants admit the Third Claim alleging violations of NYLL regarding

overtime wages 9 is essentially the same claim as the Second Claim alleging violations

of the FSLA overtime wage provisions. Defendants’ Memorandum at 15. Despite

arguing the Gratuity Claim predominates over both the federal and state overtime wage

claims, id. Defendants do not urge the court to refrain from exercising supplemental

jurisdiction over the state overtime wage claim. If the court were to refrain from

exercising supplemental jurisdiction over Plaintiff’s First, Fifth, and Sixth Claims, i.e.,

three of the four state claims, left before the court would be the Second and Fourth

Claims asserting violations of overtime wage provisions of the FSLA as well as the Third

Claim asserting a violation of overtime wage provisions under the NYLL. Although

Defendants maintains there is no merit to Plaintiff’s Second Claim because Plaintiffs’

hourly wages exceed the minimum wage under both applicable federal and state law,

thus obviating the need to increase the base hourly rate upon which Plaintiffs’ overtime

hourly rates are calculated, Defendants make no similar argument with regard to

Plaintiffs’ Third Claim despite similar assertions under New York law. See Defendants’

Memorandum at 4-6. 10 Furthermore, assuming, arguendo, it is ultimately determined



9Defendants have not moved with regard to the Third Claim
10The court notes, to the contrary, that Defendants, relying on § 1367(c), argue “this Court should not
entertain any of the state court claims, other than the NYLL claim for overtime wages set forth in the Third

                                                    21
     Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 22 of 24




either on summary judgment or at trial that the mandatory charges do constitute

gratuities that must be shared with Defendants’ hourly employees, i.e., Plaintiffs, the

determination of how to properly allocate such funds among Plaintiffs will likely require

evaluation of the number of hours worked by each Plaintiff, a factor that would also be

relevant to the overtime claims.

       Accordingly, there is no basis supporting the court’s declining to exercise

supplemental jurisdiction over Plaintiff’s First, Fifth and Sixth Claims because such

claims predominate over the federal claims.

3.     § 1367(c)(3) – Dismissal of All Claims Over Which District Court Had
       Original Jurisdiction

       The third factor, i.e., that all claims over which the district court had original

jurisdiction have been dismissed, does not apply in this case, and the parties do not

argue otherwise. Accordingly, the court does not further address it.

               4.      § 1367(c)(4) - Compelling Reasons

       Nor do Defendants argue the court should, pursuant to the fourth factor,

§ 1367(c)(4), decline to exercise jurisdiction over any claims “in exceptional

circumstances” where “there are other compelling reasons” for doing so; in fact,

Defendants identify no “exceptional circumstances” supporting the court’s discretion to

not exercise supplemental jurisdiction. Accordingly, the court thus does not further

address the fourth factor.




Cause of Action which parallels the FLSA claim for overtime wages.” Defendants’ Memorandum at 6
(underlining added).

                                                22
   Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 23 of 24




                                CONCLUSION

    Based on the foregoing, Defendants’ motion (Dkt. 95), should be DENIED.

                                        Respectfully submitted,

                                          /s/ Leslie G. Foschio
                              ______________________________________
                                         LESLIE G. FOSCHIO
                                 UNITED STATES MAGISTRATE JUDGE

DATED:    June 9th, 2021
          Buffalo, New York




                                      23
    Case 1:15-cv-00429-RJA-LGF Document 102 Filed 06/09/21 Page 24 of 24




         ORDERED that this Report and Recommendation be filed with the Clerk of the
Court.
         ANY OBJECTIONS to this Report and Recommendation must be filed with the

Clerk of the Court within fourteen (14) days of service of this Report and

Recommendation in accordance with the above statute, Rules 72(b), 6(a) and 6(d) of

the Federal Rules of Civil Procedure and Local Rule 72.3.

         Failure to file objections within the specified time or to request an

extension of such time waives the right to appeal the District Court's Order.

Thomas v. Arn, 474 U.S. 140 (1985); Small v. Secretary of Health and Human

Services, 892 F.2d 15 (2d Cir. 1989); Wesolek v. Canadair Limited, 838 F.2d 55 (2d

Cir. 1988).

         Let the Clerk send a copy of this Report and Recommendation to the attorneys

for the Plaintiff and the Defendants.

SO ORDERED.

                                              /s/ Leslie G. Foschio
                                   ______________________________________

                                                  LESLIE G. FOSCHIO
                                          UNITED STATES MAGISTRATE JUDGE
DATED:         June 9th, 2021
               Buffalo, New York




                                            24
